COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '

                                                 '               No. 08-18-00150-CR
  IN RE: SHANNON MARK DOUTHIT,
                                                 '         AN ORIGINAL PROCEEDING
                                Relator.
                                                 '                 IN MANDAMUS
                                                 '


                                        JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus and the

same being considered, it is the opinion of this Court that Relator=s petition should be dismissed.

We therefore dismiss the petition in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 26TH DAY OF SEPTEMBER, 2018.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rodriguez, and Palafox, JJ.